 

\

Exhibit 10.2
This Agreement shall take effect on the date set forth in the Exercise Notice,
as defined
in the Option Agreement dated January 19, 2006
Tenancy Agreement
Effective as of this 15th day of May, 2006

     
By and Between:
  Nichsei Har Hozvim Ltd. (51-168405-2)
 
  c/o G.T.I – Technology Park Jerusalem Ltd.,
 
  P.O.B. 48255 Jerusalem 91487
 
  (Hereinafter: the “Lessor”)
 
   
And:
  Omrix Biopharmaceuticals Ltd. (51-216605-9)
 
  Magen David Adom (MDA) Blood Bank Building,
 
  Sheba Hospital P.O.B. 828, Tel Hashomer
 
  (Hereinafter: the “Lessee”)

Whereas   the Lessor is the owner of the rights in the land known as parcel 110
in block 30241, Kiryat Mada Street, Har Hozvim, Jerusalem; and

Whereas   situated on the said Land are an existing building, another building
whose construction has been completed and other buildings at stages of planning,
construction and development; and

Whereas   the Lessee wishes to lease from the Lessor areas situated in Building
B in the Land, all as herein set forth; and

Whereas   the Lessor agrees to lease to the Lessee areas situated in Building B
in the Land, all as herein set forth;

Now, therefore, it is hereby agreed, stipulated and declared as follows:

1.   General

  1.1.   The Preamble hereto constitutes an inseparable part hereof.     1.2.  
Definitions         In this Agreement the following terms shall have the meaning
set out opposite them:

  1.2.1.   The “Land” — Parcel 110 in block 30241, Kiryat Mada Street, Har
Hozvim, Jerusalem, including everything built therein and everything to be built
and developed therein. The boundaries of the Land are delineated in the scheme
attached to this Agreement as a part hereof, marked “Appendix 1-1”.     1.2.2.  
The “Project” — Ramot Meir Project, being set up in the Land, which includes and
is to include multi-purpose buildings, parking lots and open areas.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



 

 2 

      The Project is planned by the Lessor so as to consist of three principal
buildings plus a building constituting a multi-story tower (respectively:
Building A, Building B, Building C and Building D). The term “Project”
incorporates each of these buildings and all other constructions, facilities,
areas, yards, roads and everything found on the Land.         The setting up of
the Project shall be implemented in stages, at the Lessor’s discretion.    
1.2.3.   “Building A” – a built and completed building in the Project, the
boundaries of which are delineated in the scheme Appendix 1-1, consisting of
several floors, and leased for various purposes.         “Building B” – a built
and completed building in the Project, the boundaries of which are delineated in
the scheme Appendix 1-1, consisting of parking lot levels and floors for
multi-purpose use.         “Building C” – a building in the planning stage, the
boundaries of which are delineated in the scheme Appendix 1-1, which shall
consist of parking lot levels and floors for multi-purpose use.        
“Building D” – a building in the planning stage, designed as a tower consisting
of several floors, which is scheduled to be built should the construction
thereof be approved, above part of Building C.     1.2.4.   The Leased Premises:

  1.2.4.1.  
An area covering 1,832 sq.m., gross, on level 712.8, in building B.
    plus -       1.2.4.2.   An area covering 1,925 sq.m., gross, on level 717.7,
in building B.         The areas of the leased premises are marked with diagonal
blue lines in the schemes attached hereto as a part hereof, marked as
Appendix 1-2 (II-III). The “Leased Premises” further consist of all work
products and the systems set out in Appendix 2 hereto (technical specification).
        The areas of the Leased Premises shall be determined finally and
precisely, subject to an upward or downward deviation which shall not exceed 10%
of the said areas, pursuant to the final planning of the Leased Premises by the
Lessee and the adaptation thereof for its purposes, in a notice to be delivered
to the Lessor up to May 31, 2006. Should the Lessee fail to give notice of
updating the areas of the Leased Premises as aforesaid up to May 31, 2006, the
areas of the Leased Premises shall be as aforesaid. Only in the event of any
change in the areas of the Leased Premises in accordance with this paragraph
shall the rent, the management fee, the insurance policies, the deposit amounts
and the bank guarantees be adjusted

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



3

according to such increment or decrement, as the case may be, in the area of the
Leased Premises and at the tariff set forth in Appendix 3.

  1.2.5.   “Month” – a Gregorian month, commencing on the first day and ending
on the last day of such month, in accordance with the number of days of such
month in that Gregorian year.     1.2.6.   “Management Company” – a company
designated by the Lessor to provide management and maintenance services to the
Project, whether the Lessor’s company or any other company to be selected by the
Lessor.     1.2.7.   “Areas of Use”: -

  1.2.7.1.   A total area covering 144 sq.m. in the parking lot level, on level
709.5, in building B.         plus -     1.2.7.2.   An area covering 771 sq.m.,
gross, in the technical area on level 712.8, in building B.         plus -    
1.2.7.3.   A total area covering 123 sq.m. situated in the courtyard in building
B.         plus -     1.2.7.4.   A loading and unloading bay situated on level
712.8 (between axes 16-17, L-K), covering a total area of approx. 87 sq.m. in
Building B.         plus -     1.2.7.5.   Total areas covering approx. 257 sq.m.
above the roof of Building B – level 734.3.         The Areas of Use are
delineated in red diagonal lines in schemes Appendix 1-2 (I-V), attached hereto
as an inseparable part hereof.         The provision at the end of sub-clause
1.2.4 shall also apply with respect to the Areas of Use.

  1.2.8.   “Dollar / US Dollar” – the dollar currency of the United States.

  1.3.   The appendixes attached hereto constitutes an inseparable part hereof.
The appendixes to the Agreement are as follows:

     
Appendix 1-1:
  the land scheme.
 
   
Appendix 1-2I:
  Diagram of the parking lot area on level 709.5, comprised in the Areas of Use.
 
   
Appendix 1-2II: -
  Scheme of the part of the Leased Premises on level 712.8, including a
technical area, the area in the courtyard and the loading and unloading bay,
forming part of the areas of use.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



4

     
Appendix 1-2III: -
  Scheme of part of the Leased Premises on level 717.7.
 
   
Appendix 1-2IV:
  Scheme of part of the Leased Premises on level 722.6.
 
   
Appendix 1-2V:
  Diagram of the roof area on level 734.3, comprised in the Areas of Use.
 
 
Appendix 2:
  Technical specification.
 
   
Appendix 3:
  Rates of rent, management fee, areas of the leased premises, Areas of Use and
option areas.
 
   
Appendix 4:
  The Management Contract.
 
   
Appendix 5:
  Bank Hapoalim’s approval (to be attached).
 
   
Appendix 6:
  Approval of the Fire Department for Building B.
 
   
Appendix 7:
  Insurance policies (to which Appendixes 7-1, 7-2 and 7-3 are attached).
 
   
Appendix 7-1:
  Confirmation of works under construction (Lessee).
 
   
Appendix 7-2:
  Lessee’s insurance policies.
 
   
Appendix 7-3:
  Confirmation of Lessor’s insurance policies.
 
   
Appendix 8:
  Interior works by the Lessee.
 
   
Appendix 9:
  Form of bank guarantee.

  1.4.   The headings of sections and provisions in this Agreement and in the
appendixes hereto are for convenience of reading the Agreement and the
appendixes thereof; and do not constitute part of the Agreement and the
Agreement shall not be construed in accordance therewith.     1.5.   It is
hereby emphasized that in the event any of doubt or conflict, the provisions of
the tenancy agreement shall prevail over the provisions of the appendixes
thereto.

2.   Undertaking to Lease and Let, to Permit Use and to Use

  2.1.   The Lessee hereby undertakes to lease the Leased Premises from the
Lessor and the Lessor hereby undertakes to let the Leased Premises to the
Lessee, all in accordance with all the terms and conditions of this Agreement.  
  2.2.   Other from allowing access on a regular basis to maintenance and
service personnel on behalf of the Lessor and/or the Management Company, during
all hours of the day, for the purpose of providing maintenance services in the
Building, while protecting and strictly attending to the facilities placed by
the Lessee in the Areas of Use, the Lessee is hereby granted the right of
exclusive use of the Areas of Use. Notwithstanding the foregoing, it is hereby
agreed that for the purpose of escape tenants and guests in the Building may use
the loading and unloading bay or the roof areas forming part of the Areas of
Use.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



5

  2.3.   The Lessee hereby further undertakes to enter into a management
agreement with the Management Company designated in this Agreement and to comply
with all provisions and terms of the management agreement attached hereto as
Appendix 4, as part of its obligations under this Agreement vis-à-vis the
Lessor.     2.4.   The Lessor hereby declares and undertakes that:

  2.4.1.   Construction of Building B was completed pursuant to the duly issued
building permit; all approvals required under law were obtained from the
authorities and competent entities for the occupation thereof, including Form 4,
confirmation from the fire department with respect to the Building, and a
completion certificate; to the best knowledge of the Lessor and without
derogating from the Lessee’s obligation under this Agreement to conduct all
required examinations, implementation of the purpose of the lease in the Leased
Premise falls in line with the designation of the Leased Premises pursuant to
the Planning & Building Law, 5725 – 1965.     2.4.2.   In the construction of
Building B the Pal-Kal construction method was not employed, nor was any use
made of asbestos.     2.4.3.   There is no impediment to the Lessor’s entering
into this Agreement, nor is any approval by any third party or authority
required for the purpose of this Agreement, other than the approval of Bank
Hapoalim Ltd., which is attached hereto as Appendix 5.     2.4.4.   All the
tenancy agreements of new lessees in Building B shall incorporate a provision
concerning the prevention of nuisance and noise, including, in particular,
pollution, smoke and bad odors, or such similar provisions, that such
obligations will be forced and that a provision in this spirit is incorporated
in all tenancy agreements entered into prior to this Agreement, which are still
in effect.     2.4.5.   The Management Company shall provide to all areas in
Building B high-level maintenance and management services, which shall be no
less than the level customary for buildings of the same type in leading hi-tech
industry parks and laboratories; that in the course of the Management Company’s
work no use will be made of the Areas of Use without prior coordination with the
Lessee, other than in emergencies, and that the Management Company shall not
cause any damage to the Lessee’s facilities and/or to facilities serving the
Leased Premises and the activity therein, that are installed in the Areas of
Use.     2.4.6.   It shall disclose any relevant information in its possession
and/or in the possession of anyone on its behalf, with respect to Building B and
the Leased Premises to contractors and professionals on behalf of the Lessor,
including drawings, plans of any nature whatsoever, specification of systems of
the Leased Premises and of the systems serving the Leased Premises as well as
loads.     2.4.7.   That during all times there shall be appropriate, clean and
lighted access to Building B and to the Leased Premises and that the
infrastructures in the vicinity

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



6

      of Building B shall be in good working order, including the electricity,
water, sewage and drainage systems.     2.4.8.   Each of the sub-provisions in
clause 2.4 above constitutes a fundamental condition of this Agreement, the
breach of which shall constitute a fundamental breach of the Agreement,
respecting which the provisions of clause 18 below shall also apply.

3.   Term of Lease

  3.1.   Subject to the provision of sub-clause 3.2 below and subject to the
provision of sub-clause 3.3 below, the term of the lease of the Leases Premises
is hereby set for a period of ten years (120 months), commencing on May 15, 2006
(“Lease Inception Date”) and ending on May 14, 2016 (this term shall hereinafter
be referred to as: the “Lease Term”.         The Lease Term, commencing on
May 15, 2006 and ending on May 14, 2007 shall be used for preparation of the
Leased Premises for the designation of a plant manufacturing the Lessee’s
products, including the installation of systems and equipment and shall
hereinafter be referred to as: the “Preparation Period”.         It is hereby
clarified, to remove any doubts, that in any event, and without derogating from
the Lessee’s right to carry on the implementation of interior works at any time
and at its discretion subject to the provisions of this Agreement below, the
Preparation Period shall not exceed twelve months, even if the Lessee’s works as
part of preparing the Leased Premises for its designation actually continue
after the end of twelve months as aforesaid.     3.2.   The Lessee is hereby
granted the right to shorten the Lease Term, under the terms set forth in this
sub-clause and in sub-clause 3.3 below, upon the occurrence of one or more of
the events set out below:

  3.2.1.   The Food & Drug Administration of the United States (FDA) denied
and/or failed to renew for a period exceeding six months the approval issued to
the Lessee’s plant in the Leased Premises for the production of biologic glue
products in the United States, provided that during this period the Lessee acted
to the best of its ability and exercised due and reasonable diligence with a
view to renewing the said FDA approval, and up to the end thereof such approval
has not been renewed;     3.2.2.   The Ministry of Health of the State of Israel
denied and/or failed to renew for a period exceeding six months the approval it
issued for the production of biologic glue products at the Lessee’s plant in the
Leased Premises and for the marketing thereof, provided that during such period
the Lessee acted to the best of its ability and exercised due and reasonable
diligence with a view to renewing the said approval by the Ministry of Health,
and up to the end thereof such approval has not been renewed;     3.2.3.  
Johnson & Johnson forwarded a written demand to the Lessee to discontinue the
operations of the Lessee’s plant in the Leased Premises and

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



7

      such demand has not been withdrawn within eight months even after the
Lessee acted to cancel same with due and reasonable diligence;     3.2.4.  
Where control in the Lessee has been acquired, and the purchaser resolves to
transfer the Lessee’s operations overseas;

  3.3.   Upon the occurrence of one or more of the events set forth in
sub-clause 3.2 above – the Lessee shall be entitled to shorten the Lease Term
such that it shall terminate not before the end of 72 months of lease (namely,
at the end of six years of the Lease Term) provided that the Lessee has given
the Lessor at least a twelve-month prior written notice of its wish to do so,
designating the date of termination of the lease (which shall not occur before
the end of six years of lease).     3.4.   In the event that such notice of
early termination has been given, the lease shall be deemed to have been set ab
initio for a lease term ending on the date designated therein, and all the
provisions of this Agreement with respect to the end of the Lease Term shall
apply.         In the event that the Lessee shortens the Lease Term according to
the notice of early termination, the provisions of sub-clauses 5.5 and 6.2 below
shall also apply.     3.5.   The Lessee is hereby granted the option to extend
the Lease Term for a 36-month period (hereinafter: the “First Option Term”),
such that the total Lease Term under this Agreement shall terminate on May 14,
2019. The First Option Term shall be exercised by means of giving a notice to
the Lessor up to 180 days before the end of the Lease Term.     3.6.   The
Lessee is hereby given the right to further extend the Lease Term for a 36-month
period, commencing at the end of the First Option Term (hereinafter: the “Second
Option Term”), such that the total Lease Term under this Agreement shall
terminate on May 14, 2022. The Second Option Term shall be exercised by means of
giving a notice to the Lessor up to 180 days before the end of the First Option
Term.     3.7.   The Lessee is hereby given the right to extend the Lease Term
again (a third time) by a 36-month period, commencing at the end of the Second
Option Term (hereinafter: the “Third Option Term”), such that the total Lease
Term under this Agreement shall terminate on May 14, 2025. The Third Option Term
shall be exercised by means of giving a notice to the Lessor up to 180 days
before the end of the Second Option Term.     3.8.   Exercise of the First
Option Term and/or the Second Option Term and/or the Third Option Term shall be
conditioned on the Lessee’s not having committed a fundamental breach of this
Agreement in consequence of which this Agreement has been rescinded prior to the
date of delivering the exercise notice.     3.9.   To remove any doubts, it is
hereby clarified that the extension of the Lease Term for the First Option Term
and/or the Second Option Term and/or the Third Option Term, if exercised, shall
apply to the Areas of Use and the Option Areas, as defined hereinbelow, which
shall be incorporated in notices of exercise concerning expanding areas of the
Leased Premises, if and to the extent given.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



8

4.   Delivery of the Leased Premises

  4.1.   The Lessee undertakes to receive possession in the Leased Premises and
the Lessor undertakes to deliver possession in the Leased Premises to the Lessee
on the lease commencement date.         The Lessor undertakes to allow the
Lessee to perform interior works in the Leased Premises concurrently with the
works to be performed by the Lessor pursuant to Appendix 2, and it hereby
declares that it has taken account of same in setting the timetable set out in
Appendix 2.     4.2.   The Lessor undertakes to complete, in accordance with the
Lessee’s requirements, concurrently with performing the Lessee’s preparation
works in the Leased Premises and in coordination therewith, all the works set
out in Appendix 2 in the Leased Premises on levels 712.8 and 717.7. The Lessor
undertakes that upon delivery of possession in the Leased Premises, the Leased
Premises shall be connected to the water and sewage system and shall have supply
of electricity as set out in Appendix 2.     4.3.   The Lessor hereby declares
and confirms that to the best of its knowledge, for the purpose of constructing
the Building, including the Leased Premises, high quality materials are used,
meeting all standards required under any law. The Lessor hereby further declares
and confirms that for the purpose of performing the works set out in Appendix 2
hereto, it will use high quality materials, meeting all standards required under
any law.         For the sake of good order, it is hereby clarified that the
Lessor, as well as other lessees in the Building and in the Project, may, even
after delivery of possession in the Leased Premises to the Lessee, continue
performing construction works and finishing works in the Project (and any part
thereof) in the Building where the Leased Premises are situated and in areas of
other leased premises in such Building. The Lessor shall do everything that is
necessary, feasible and reasonable in the circumstances in order not to
compromise the Lessee’s ability to continue using the Leased Premises for the
Lessee’s purposes continuously, safely and without disturbances. The Lessor
undertakes not to perform such works other than after giving the Lessee a 30-day
prior written notice of the type of the works planned in general and of
foundation drilling works or sawing and drilling of concrete in particular. The
Lessor further undertakes that the transportation of materials and equipment to
be used for the performance of such works will not be performed in the Areas of
Use or in the roads used by the Lessee for transportation of materials.     4.4.
  The Lessee confirms that it has reviewed the plans of the Leased Premises and
the technical specification and has carefully examined same, and that subject to
the performance of the works in the Lessor’s responsibility, the Leased Premises
are to its full satisfaction.     4.5.   The provisions of clause 14 below shall
apply to interior works in the Leased Premises to be performed by the Lessee.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



9

  4.6.   The Lessee undertakes to obtain the approval of the fire department
services for the safety plans of the Leased Premises as a precondition to the
occupation thereof and/or for making any use of the Leased Premises for the
purpose of the lease as set forth in clause 7 below. The Lessee’s undertaking is
subject to the Lessor having obtained an approval from the fire department with
respect to Building B, which is required for the occupation of the Leases
Premises in the condition thereof before the installations to be made by the
Lessee, which is attached hereto as Appendix 6, together with all other
approvals that the Lessor is responsible to obtain, as well as to the Lessor’s
declaration that the Leased Premises and the Building in which they are situated
were built under law, and that a completion certificate was issued to the
Building. It is hereby clarified that the Lessee shall be responsible for
compliance with all standards and obtaining all permits and licenses required
under law for performing its works within the Leased Premises, while the Lessor
shall be responsible for compliance with all standards and obtaining all permits
and licenses required under any law to operate the Building including all parts
and systems thereof, to the extent pertaining to the Lessee, as well as for
performing its works as set out in Appendix 2, which are in the Lessor’s
responsibility.     4.7.   Each of the above sub-provisions of this clause 4
above constitutes a fundamental condition of this Agreement, the breach of which
shall constitute a fundamental breach of the Agreement, respecting which the
provisions of clause 18 below shall also apply.

5.   Rent

  5.1.   The sum of the monthly rent per month during the Preparation Period is
hereby set at NIS 1 (one New Israeli Shekel).     5.2.   The sum of the monthly
rent for each month during the Lease Term, commencing on May 15, 2007 and ending
on May 14, 2010 (which period shall hereinafter be referred to as: the “First
Term”) is hereby set at $ 33,931 (thirty three thousand nine hundred thirty one
US dollar).         The sum of the monthly rent for each month during the Lease
Term, as of the First Term up to the end of the Lease Term, is hereby set at $
35,856 (thirty five thousand eight hundred fifty six US dollar).     5.3.   In
addition to the monthly rent, the Lessee shall add and pay to the Lessor
applicable VAT at the rate thereof on the actual date of payment.     5.4.   The
monthly rent as set forth above and the management fee shall be paid in US
dollars, shall be linked to the USA Consumer Price Index and shall be paid plus
index linkage differentials, the linkage bases being as follows:

  5.4.1.   The “Index” means the Consumer Price Index (CPI) of the United
States, as defined below.         “CPI” means the monthly Consumer Price Index
for All Items, U.S. City Average, All Urban Consumers, published by the United
States Department of Labor or the Bureau of Labor Statistics.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



10

  5.4.2.   It is hereby agreed that the “base index” according to which the
monthly rent is to be calculated, is the index to be published for April 2006.  
  5.4.3.   It is hereby agreed that the “effective index” shall be the index
known on the actual date of payment of the monthly rent.     5.4.4.   The rent
provided in this Agreement shall be multiplied by the effective index and
divided by the base index. The rent obtained from this calculation shall be the
rent payable by the Lessee on the actual date of each payment.         The
nominal monthly rent shall in no event be less than the sums set forth in
sub-clauses 5.1, 5.2 and 5.3 above.

  5.5.   Where the Lessee exercises its right as set out in sub-clauses 3.2 and
3.3 and shortens the Lease Term as aforesaid, the Lessee shall pay the Lessor
rent and management fee (the management fee shall be calculated pursuant to the
provision of sub-clause 16.8.1 below) for the pro rata share of the Preparation
Period. The pro rata share of the Preparation Period for which the Lessor is
entitled to payment as aforesaid, shall be identical to the pro rata share not
actually exploited of the Lease Term. For example: Should the Lessee terminate
the lease within 5 years, such payment shall be calculated for one half of the
Preparation Period.     5.6.   It is hereby clarified that the payments to be
made by the Lessee to the Lessor pursuant to the provisions of sub-clause 5.5
above, if any, shall be deemed as rent or management fee, as the case may be, in
all respects.     5.7.   The rent during the First Option Term and/or the Second
Option Term and/or the Third Option Term shall be set in such manner and under
such terms as follows:

  5.7.1.   The Lessee shall give written notice to the Lessor of its wish to
exercise the Option, by means of a notice to be received at the Lessor’s
offices, up to no later than ten (10) months prior to the end of the Lease Term.
Subject to the provisions below, the rent during the Option Term shall be as the
rent during the Lease Term and/or during the preceding Option Term, as the case
may be (hereinafter: the “Preceding Term”).     5.7.2.   A party wishing to
update the rent vis-à-vis the rent for the Preceding Period shall apply for an
appraiser’s opinion with respect to the appropriate rent that shall be payable
during the Option term, and shall submit same to the other party within twenty
one (21) days from the date of giving the Lessee’s notice of exercising the
Option.     5.7.3.   The party receiving the appraiser’s opinion from the other
party may present an appraiser’s opinion on its behalf, not later than twenty
one (21) days from the date of receipt of the appraiser’s opinion submitted to
it as aforesaid.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



11

  5.7.4.   In the event of gaps between the appraisers’ opinions which the
parties are unable to bridge inter se within fifteen (15) days from receipt of
the second appraiser’s opinion – both appraisers shall appoint an arbitrating
appraiser who shall give his award within thirty (30) days with respect to the
amount of the appropriate rent to be paid by the Lessee to the Lessor during the
Option Term, such that his awarded amount shall not exceed the amount set forth
in the opinion of the appraiser on behalf of the Lessor and shall not be less
than that set forth in the opinion of the appraiser on behalf of the Lessee
(hereinafter: the “Arbitrating Appraiser”). The award of the Arbitrating
Appraiser as aforesaid shall be final and conclusive and shall be binding on
both parties with regard to the Option Term.         The Arbitrating Appraiser
and the appraisers to be appointed by either party may not take into account, as
part of their opinion, the special nature of the Lessee’s operations and/or the
Lessee’s relocation costs.     5.7.5.   The Lessee may withdraw its intention to
exercise the Option by a written notice to be received at the Lessor’s offices
within thirty (30) days from the date on which the Lessee is given the
Arbitrating Appraiser’s opinion. If such notice is not given by the Lessee
within the said period, the Lessee shall be bound by its notice of exercising
the Option and the rent as determined in the opinion of the Arbitrating
Appraiser.     5.7.6.   With respect to sub-clause 5.7 above, the “Option Term”
means the First, Second or Third Option Term.

6.   Payment of the Rent

  6.1.   The Lessee undertakes to pay the monthly rent to the Lessor as follows:

  6.1.1.   The monthly rent throughout the Lease Term, plus VAT, shall be paid
by the Lessee to the Lessor in US dollars, in quarterly installments (each in
the amount of the monthly rent for three months plus linkage differentials to
the index, as defined above, plus VAT) payable for every three months in
advance, not later than the 15th of the first month of every quarter.        
Subject to the provisions of the sub-clauses of this clause 6.1 below, the rent
installments under this sub-clause shall be paid during each year in which the
lease is in effect on the 15th subsequent to the first day of a rent quarter.  
  6.1.2.   By not later than November 15, 2006, the Lessee shall pay to the
Lessor the monthly rent for the first rent quarter subsequent to the Preparation
Period.     6.1.3.   By not later than May 15, 2007, the Lessee shall pay to the
Lessor the monthly rent for the second rent quarter subsequent to the
Preparation Period.     6.1.4.   It is hereby agreed that all other monthly rent
installments for which no express date is set forth above, shall be paid in such
installments and on such dates as are

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



12

      set forth in sub-clause 6.1.1 above, namely, on the 15th day of each
quarter in advance for such rent quarter.     6.1.5.   The Lessee may not bring
forward any payment of the monthly rent other than with the Lessor’s prior
written approval, if any.

  6.2.   In the event that the Lessee pays the Lessor any partial rent
installment or partial management fee for the Preparation Period in accordance
with the provisions of sub-clause 5.5 above, the Lessee shall pay the Lessor
such installment on the early evacuation date of the Leased Premises and
returning possession therein to the Lessor.     6.3.   The Lessee shall pay to
the Lessor the monthly rent and management fee (the management fee shall
hereinafter and/or in the management agreement also be referred to as monthly
“Participation Fee in the Company’s Expenses”) plus VAT, together with linkage
differentials to the index as set forth in clause 5.4 above, by means of a bank
transfer to the Lessor’s bank account referred to in clause 24 below.     6.4.  
Each of the above sub-provisions of this clause 6 above constitutes a
fundamental condition of this Agreement, the breach of which shall constitute a
fundamental breach of the Agreement, respecting which the provisions of clause
18 below shall also apply.

7.   Purpose of the Lease

  7.1.   The Lessee hereby leases the Leased Premises and any part thereof for
the purpose of a plant for the manufacture of medical products, including
products of blood plasma, and all related operations, including, without
derogating from the generality of the aforesaid, production, research and
development, storage, tests, weighing, offices, laboratories, computer rooms,
machinery rooms, and the like, and undertakes not to make any other use of the
Leased Premises during the Lease Term, which is neither similar nor corresponds
to the operations described above without the Lessor’s prior written approval,
which the Lessor undertakes not to withhold other than on reasonable grounds to
be set out in writing.     7.2.   Only the Lessee, at its expense, shall be
responsible for obtaining business licenses with respect to the use of the
Leased Premises for the purpose of the lease set forth in sub-clause 7.1 above;
however, the Lessor declares that, to the best of its knowledge, there is no
impediment to engaging in the purpose of the lease in accordance with the
designation of the Leased Premises and/or the building permit and/or the town
building plan applicable to the site.     7.3.   The Lessee acknowledges that
the Leased Premises are intended to be used by it for the purpose of maintaining
an “approved enterprise” and/or for the purpose of implementing “an approved
plan” (within the meaning of such terms under the capital investment
encouragement laws).

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



13

  7.4.   The provision of sub-clause 7.1 above constitutes a fundamental
condition of this Agreement, the breach of which shall constitute a fundamental
breach of the Agreement, respecting which the provisions of clause 18 below
shall also apply.

8.   Identity of Users of the Leased Premises

  8.1.   The Leased Premises are leased solely to the Lessee; the Lessee may not
transfer all or any part of the Leased Premises to another, and the Lessee may
not grant any right whatsoever in all or any part of the Leased Premises to
others, other than with the Lessor’s prior written approval. The substitute
lessee or the sub-lessee shall in such event be to the full satisfaction of the
Lessor.     8.2.   Notwithstanding the foregoing, the Lessor’s objection to a
sub-lessee or a substitute lessee many be only on reasonable grounds to be set
forth in writing.     8.3.   Notwithstanding the foregoing, it is hereby agreed
that should the Lessee sell its business operations being conducted at the
Leased Premises as part of a transaction for the sale of assets and liabilities
(as opposed to the sale of the Lessee’s shares) the Lessee may assign to the
buyer all its rights and obligations under this Agreement by means of giving a
notice to the Lessor, subject to the Lessor’s right to object thereto at such
terms as are set forth in this sub-clause below.         The Lessor may only
object to such assignment of rights if the buyer or the controlling shareholder
in the buyer is an entity committing or that has committed in the past criminal
or illegal activity or whose financial resources were obtained by illegal means.
The Lessor may only exercise its right to object as aforesaid up to the end of
14 days as of the date on which a notice of the buyer’s identity was given to
the Lessor.     8.4.   Since the lessee is a limited company, it is hereby
agreed that the Lessee shall give notice to the Lessor of any change in control
in the company immediately after the occurrence thereof. “Control” for the
purpose of this clause means holding over 50% of the Lessee’s issued capital.
This provision shall not apply in the event of an issue of shares to the public,
and from the date of such occurrence there shall be no further obligation to
give the Lessor any notice of a change in the controlling shareholder in the
Lessee.         It is hereby clarified that the Lessee’s obligation to give such
notice shall not vest in the Lessor any right to terminate this Agreement and/or
seek a change in the terms hereof in the event of a change of the controlling
shareholder in the Lessee.         The Lessee’s subsidiaries, fellow
subsidiaries, related companies and parent company may make use of the Leased
Premises, provided that the Lessee remains liable for all its obligations under
this Agreement. The Lessor’s approval for use by such companies shall not be
required.     8.5.   Each of the provisions of this clause 8 constitutes a
fundamental condition of this Agreement, the breach of which shall constitute a
fundamental breach of the Agreement, respecting which the provisions of clause
18 below shall also apply.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



14

9.   Taxes and Other Obligatory Payments Applicable to the Leased Premises      
It is hereby agreed by the parties that all taxes, levies, fees and obligatory
municipal payments to be charged on an ongoing periodic basis with respect to
the use of all or any part of the Leased Premises (as distinct from obligatory
payments to be charged, if any, on a one-off basis), shall, without exception,
be borne by the Lessee. Without derogating from the generality of the foregoing
and other clauses of this Agreement, it is hereby clarified that the Lessee
shall pay the municipal property tax applicable to the Leased Premises.      
Notwithstanding the foregoing, property tax and other taxes and obligatory
payments charged, by definition, to property owners, including surcharges in
connection with development, roads, drainage, sidewalks, sewage, sewerage,
street lighting, public gardening, levies and/or fees and the like, shall be
borne by the Lessor. With respect to security levies and/or charges, it is
hereby agreed that should it be provided in such levies and/or charges that they
apply to property owners, they shall apply to and be borne by the Lessor; where
it is provided that they apply to an occupier and the imposition thereof is with
respect to the tenancy period of the Lessee in the Leased Premises – they shall
apply to and be borne by the Lessee; should it not be provided in such levies
and/or charges to whom they apply, they shall apply to and be borne by the
Lessor;   10.   Expenses Relating to Use and Maintenance of the Leased Premises
and Liability to Damages

  10.1.   The expenses and payments required in connection with and in
consequence of the use of the Leased Premises, of any nature whatsoever,
including electricity, water, telephone, communication, heating,
air-conditioning and gas, shall be borne solely by the Lessee.     10.2.   The
Lessee shall install, at its expense, a water meter for the purpose of measuring
the Lessee’s water consumption during the use of the Leased Premises. Since the
Lessor is the Lessee’s water supplier, the Lessee shall make the payments for
its water consumption to the Lessor throughout the Lease Term. It is hereby
agreed that the payment collected by the Lessor for the Lessee’s water, so long
as the Lessor is the Lessee’s water supplier as aforesaid, shall not exceed the
payment collected by the municipal water corporation. The Lessor may give notice
to the Lessee, at its discretion, that it intends to connect the Lessee to the
municipal water corporation which, upon such connection, shall be the Lessee’s
water supplier, and in such event, as of the date when the municipal water
corporation starts supplying water to the Leased Premises, the municipal water
corporation shall be the Lessee’s water supplier. Continuous replacement of the
water supplier, without interrupting the ongoing water supply, apart from a
short essential break for the purpose of implementing the replacement, shall be
done at the Lessor’s responsibility, with the Lessee’s full cooperation and in
prior coordination therewith.         The Lessor declares that it is aware that
continuous water supply to the Leased Premises, to the extent that the same in
the Lessor’s control and in the piping section that is within its
responsibility, is a material and fundamental part of the Lessor’s obligation
under this Agreement so long as the water supply is not actually carried

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



15

      out by the municipal water corporation, forming a necessary condition for
compliance with the requirements concerning the purpose of the lease in the
Leased Premises.     10.3.   The parties’ liability for damages shall be as
follows:         The Lessee undertakes to treat the Leased Premises and the
systems thereof with reasonable care.         The Lessee shall be responsible
for repairing any damage or failure to be caused in the Leased Premises
(including the structure, window panes and systems of the Leased Premises)
throughout the Lease Term in consequence of any acts or omissions on the part of
the Lessee. The Lessee shall not be responsible for repairing any damage or
failure caused outside the exterior walls of the Leased Premises or in the
construction of the concrete roof of the Leased Premises or in the systems of
the construction outside the Leased Premises that do not belong to the Leased
Premises, other than any damages or failures in consequence of any acts and/or
omissions and/or willful acts on the part of the Lessee, or anyone on its
behalf.         The Lessee shall further be responsible for any damage, of any
nature or type, caused to its property, situated either in or outside the Leased
Premises, save if such damage was maliciously caused by the Lessor or anyone on
its behalf. The Lessee hereby exempts the Lessor from any claim and/or demand
and/or contention concerning any issue or matter pertaining to the Lessee’s
property, other than in the event of a willful act on the part of the Lessor
and/or anyone on its behalf as aforesaid.         The Lessor shall be
responsible for repairing any damage or failure in the Leased Premises
(including the structure, window panes and systems of the Leased Premises)
arising from construction defects and/or the use of defective building materials
and/or reasonable wear and tear (wear and tear caused to the Leased Premises and
the systems thereof as delivered to the Lessee) and/or any act or omission on
the part of the Lessor and/or the Management Company. To remove any doubts, it
is hereby clarified, that the Lessor shall only be responsible for repairing
such damage and/or failure and shall in no event be responsible for any
consequential damage of any nature or type whatsoever, if caused to the Lessee,
and the Lessee hereby exempts the Lessor from any claim and/or demand and/or
contention in any matter or issue pertaining to such consequential damage, save
for cases where the damage was willfully caused by the Lessor and/or the
Management Company, or by anyone on their behalf, insofar as the Lessor and/or
the Management Company are responsible under any law for the acts and/or
omissions of anyone on their behalf.     10.4.   Further to the foregoing, it is
hereby agreed that the Lessee shall be responsible under law for damages of any
nature or type whatsoever caused to any third party whatsoever, due to any act
and/or negligent and/or willful omission by the Lessee or anyone on its behalf,
insofar as the Lessee is responsible under any law for the acts and/or omissions
of anyone on its behalf. The Lessee undertakes to indemnify the Lessor and/or
the Management Company for any amount of damage which the

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



16

      Lessor and/or the Management Company are obligated to pay to any third
party and for which the Lessee is responsible as aforesaid. Indemnity shall
further include legal costs incurred by the Lessor and/or the Management Company
with respect to the aforesaid and shall be paid to the Lessor and/or to the
Management Company, all subject to the satisfaction of all the following
conditions: 1. The Lessee has been given notice of the demand from the third
party as soon as practicable after the Lessor and/or the Management Company
learned of the existence thereof; 2. The Lessee was given the option to conduct
the defense against such demand; 3. The Lessor and/or the Management Company
have not made any payment whatsoever save under a conclusive judgment, other
than with the Lessee’s prior written approval. The foregoing in this sub-clause
shall apply, mutatis mutandis, with respect to other lessees in the project,
subject to a waiver on the part of such lessees in accordance with the
provisions of sub-clause 10.11 below.     10.5.   The Lessee and anyone acting
on its behalf hereby expressly waive any right of action vis-à-vis the Lessor
and/or vis-à-vis the Management Company and/or other tenants in the Project,
whose tenancy and/or management agreements incorporate a corresponding clause
concerning waiver of the right of action vis-à-vis the Lessee, in respect of any
damage for which it is entitled to indemnity, under the insurance policies which
it undertook to take out pursuant to the management agreement, the tenancy
agreement or any other document. The waiver of the right of action shall also
apply to any damage for which the Lessee is not entitled to indemnity in view of
the excess set out in the policy. The waiver of any right of recourse shall not
apply to any person who maliciously caused damage. The Lessor hereby declares
that all tenancy agreements concerning areas in Building B that were entered
into prior to the date of execution of the present Agreement and which are still
in effect incorporate a provision in the format of the present paragraph, and
hereby undertakes that such provision shall be incorporated in all tenancy
agreements to be signed concerning future lease of areas in the Project.    
10.6.   Notwithstanding the foregoing in this Agreement, the Lessor and/or the
Management Company hereby expressly waive any right of action against the
Lessee, for damages caused to all or any of them and which are not referred to
in sub-clauses 10.3 and 0 above, including damages to constructions (or to any
one thereof) and any areas whatsoever in the Project, that are not the Leased
Premises, the systems thereof, loss of income, rent, management fee, damages to
other properties belonging to them outside the area of the Leased Premises, as
well as any loss and/or other damage to be incurred by the businesses of the
Lessor and/or the Management Company in the Project (the damages that are not as
aforesaid, including such damages as are referred to in this sub-clause above,
shall hereinafter be referred to, jointly, as: the “Other Damages”), provided
that the issue is a damage for which any of them is entitled to indemnity, under
the insurance policies which they undertook to take out in accordance with the
Management Agreement, the Tenancy Agreement or in any other document. The waiver
of the right of action shall also apply to any damage for which the Lessor
and/or the Management Company, as the case may be, are not entitled to indemnity
in view of the excess set out in the policy. The waiver of any right of recourse
and/or right of action shall not apply to any person who maliciously caused such
damage.


         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



17

  10.7.   It is hereby clarified that to the extent that any of the parties is
liable, under this Agreement and/or under any law, for compensation and/or
indemnity vis-à-vis any third parties whatsoever, such liability shall also
apply to physical and/or property damages vis-à-vis any injured staying at any
time whatsoever and in any area whatsoever in the Project.     10.8.   Without
derogating from the foregoing in sub-clause 10.6 above, it is hereby agreed,
that where any one or more damages is/are caused to the Lessor and/or the
Management Company by the Lessee, which damage/s fall/s within the Other
Damages, and where such damage/s is/are caused due to the Lessee’s negligence
and/or fall/s under the Lessee’s liability under this Agreement or under any
law, and the damage/s so caused is/are not covered under the insurance policies
of the Lessor and/or the Management Company (other than due to violation of any
of the provisions of the insurance policies on the part of the Lessor and/or the
Management Company), the Lessee shall be liable vis-à-vis the Lessor and/or the
Management Company for indemnity and/or compensation for such damage/s up to an
aggregate limit of liability not exceeding $ 5,000,000 (five million US dollar).
This sum constitutes the total possible claim ceiling of the Lessor and/or the
Management Company vis-à-vis the Lessee for any of the damages falling under the
Other Damages. The Lessee’s liability ceiling set forth under this sub-clause
shall not apply to damages willfully caused by the Lessee.

11.   Insurance       Each of the parties undertakes to take out the insurance
polices applicable thereto as set forth in Appendix 7 (7-1, 7-2 and 7-3) hereto,
and further undertakes to uphold each of the obligations applicable thereto
under Appendix 7 hereto.       Without derogating from the generality of the
foregoing in this clause above, each party undertakes to present to the other
the confirmation/s which it is obligated to present under Appendix 7.
Confirmation as to insurance of works in construction pursuant to Appendix 7-1
shall be presented up to not later than 5 business days prior to and as a
condition for the commencement of the execution thereof. The insurance
confirmation under Appendix 7-2 shall be presented by the Lessee up to not later
than 5 business days from the commencement of occupation of the Leased Premises.
The insurance confirmation under Appendix 7-3 – within thirty (30 days) as of
the entry into effect of the present Agreement. Each party shall present to the
other, at the latter’s demand, a renewed insurance confirmation at the end of
each insurance period.       Each of the parties’ obligations in this clause 11
and in Appendix 7 hereto (and in its sub-appendixes) constitutes a fundamental
condition of this Agreement, the breach of which shall constitute a fundamental
breach of the Agreement, respecting which the provisions of clause 18 below
shall apply.   12.   Non-Applicability of the Tenant Protection Laws       The
Lessee declares that it is aware and agrees as follows:

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



18

  12.1.   The Lessee is neither at present nor shall it be in the future a
protected tenant under the Tenant Protection (Combined Version) Law, 5732 –
1972.     12.2.   The lease forms an unprotected tenancy; the said Tenant
Protection Law shall neither apply to the lease nor to the parties hereto, nor
shall any other law or statute concerning protection of tenants or limitation of
rent superseding or coming in addition to the said law apply to the lease or the
parties hereto.     12.3.   The Lessee has not paid and it is hereby agreed that
it shall not make any payment nor grant the Lessor any right whatsoever falling
within key money. It is hereby agreed that any payment, consideration, right or
benefit available to the Lessor from the tenancy, the Leased Premises or the
Lessee shall also be deemed as part of the rent in all respects, in addition to
the rent set forth in this Agreement.     12.4.   The Lessee hereby declares
that it is aware that the Leased Premises are part of a building that was
constructed after April 1, 1954 (in actuality, after August 20, 1968) and was
first leased after March 31, 1955 (and, in actuality, after August 20, 1968) and
that the Leased Premises are vacant of any tenant on the date of execution of
the present Agreement.     12.5.   The Lessee hereby declares that the Leased
Premises are vacant of any lessee and from any person entitled to occupy same
(other than the Lessor).     12.6.   Upon vacating the Leased Premises on the
part of the Lessee, the Lessee shall not be entitled to any payment or right of
any nature whatsoever from the Lessor and/or from any substitute lessee or from
any other person, including for improvements or installations in the Leased
Premises.

13.   Planning and Building Works of the Project

  13.1.   The Lessee acknowledges that it is aware that the program, the design,
the development works and the constructing and building works of the Project
(each of which shall hereinafter be referred to as: the “Project Construction
Works”) have not been completed yet, apart from the existing buildings (Building
A and Building B) in which changes and additions shall also be made. The Project
Construction Works (and any part thereof) include, inter alia, construction of
buildings, development and finishing works, as well as interior works in
finished parts of constructions. Without derogating from the provisions of
clause 4.3 above and subject thereto, the works shall be performed in stages and
within timetables, without time limitation, and in accordance with existing
plans or plans to be prepared in the future or plans to be revised in the
future, all at the Lessor’s discretion.     13.2.   The Lessor declares that the
frame works for the construction of the basements and casting of the foundations
of Building C were completed.     13.3.   It is hereby agreed that the Lessee
shall have no claims or demands vis-à-vis the Lessor or vis-à-vis any third
party whatsoever due to any disturbance or damage caused to it, if any, due to
the customary implications arising from the very performance of the Project
Construction Works (or any part thereof) or due to the

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



19

non-completion thereof and/or due to the customary environmental implications in
the performance of such type of works, provided that such works shall not
prevent the Lessee from using the Leased Premises and from having reasonable
access thereto as required under the provisions of this Agreement. It is further
agreed that the Lessee shall not perform any act nor adopt any procedure likely
to compromise in any way the freedom of planning the Project on the part of the
Lessor and shall further refrain from adopting any such procedure against the
performance of all or any part of the Project Construction Works by the Lessor
or anyone on its behalf, so long as they do not prevent the Lessee from having
reasonable access to the Leased Premises or the use thereof as aforesaid.

14.   Interior Works in the Leased Premises

  14.1.   It is hereby agreed that the Lessee shall receive possession in the
Leased Premises in their physical and engineering condition as set out in
Appendix 2, while all installations and components set out in Appendix 2 to the
Agreement (technical specification) are contained therein or in connection
therewith. It is hereby clarified that, inter alia, all elevators serving the
Leased Premises in the north-western shaft, shall be programmed and operated by
the Lessor such that an outside person will not be able to reach the part of the
Leased Premises on levels 712.8 and 717.7 from the higher floors of the Building
from within the parking lot.     14.2.   It is hereby agreed that all the works
in connection with the adaptation of the Leased Premises for the purpose of the
lease and for the Lessee’s use shall be incurred solely by the Lessee, at its
expense, including any construction, installation, mounting or assembly
whatsoever in the Leased Premises, including various systems and supplies, apart
from such systems and supplies as are to be connected to the Leased Premises on
the date of delivery of possession in the Leased Premises to the Lessee as set
forth in sub-clause 14.1 above (each of which shall hereinafter be referred to
as: the “Interior Works”).         The Lessor is neither responsible at present
nor shall be responsible in the future for any work or supply in or to the
Leased Premises other than such that are set out in Appendix 2 hereto (technical
specification).     14.3.   The Lessee may perform, at its expense, during the
Preparation Period and throughout the Lease Term and the Option Terms, if
exercised, such changes and installations in the Leased Premises, of any nature
or type, as shall be required for its purposes and the Lessor hereby gives its
prior consent to the Lessee to perform at any time during the Lease Term any
such installation and/or change, provided that such change and/or installation
are feasible from an engineering viewpoint. Notwithstanding the foregoing, it is
hereby agreed that any change affecting the construction of the Leased Premises
or the Building and/or the shell of the Leased Premises and/or that is related
to connection to the building systems or to the placement of systems in public
areas of the Building, and for such changes only, shall require the prior
approval of the Lessor, who shall not withhold same other than on reasonable
engineering grounds to be set out in writing. In respect of changes and
installations in the public areas of the Building (other than the Areas of Use),
the Lessor may also withhold its prior approval on reasonable architectural
grounds to be

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



20

      set out in writing. The Lessee shall be responsible for obtaining any
permit or license required under law for the purpose of performing the interior
works to be performed by it, if and to the extent that such approvals or permits
are required.         The Lessor undertakes to allow the performance of the
works which the Lessee has to perform during the Preparation Period, and it is
aware that enabling the Lessee, to the extent that this is dependent on the
Lessor, to perform same continuously and uninterruptedly, constitutes a
fundamental and material condition of this Agreement.     14.4.   It is further
agreed that the Lessee shall be obligated to enter into a contract for the
supply of electricity with the Electric Corporation by the lease inception date,
and to procure, at its expense, the installation of an electricity meter for the
Leased Premises by such date. Measuring units shall be installed at the Lessee’s
expense and at its responsibility. It is hereby agreed that should the Lessee
wish to increase the quantity of electricity in the Leased Premises, the Lessee
shall apply directly to the Israel Electric Corporation and shall do so
vis-à-vis the Israel Electric Corporation, so that it does not exploit the
electricity allocation approved by the Israel Electric Corporation to the
Lessor.         The Lessor hereby declares and undertakes that all electricity
systems in Building B comply with all the various standards and requirements
under any law, and that Form 4 has been issued for connection of the Building to
the public electricity network.     14.5.   Should the Lessee wish to perform
any work, installation, use or change requiring such quantity of water,
electricity or air-conditioning as exceeds the quantities and scopes set out in
Appendix 2 (technical specification), the Lessee shall procure, at its expense,
an increase in the quantity of the electricity and/or air-conditioning as
aforesaid and the Lessor on its part shall collaborate to the extent required,
provided that no financial cost is imposed on it. It is hereby clarified that
such increase in quantity of electricity shall be made by the Lessee vis-à-vis
the Israel Electric Corporation directly and not at the expense of the
electricity allocation to the Lessor.     14.6.   It is hereby expressly
provided that any coating or covering or concealing of “Building piping” and any
construction adjacent to “Building piping”, whether inside or outside the
Building, must be done so as to allow the Lessor (and anyone on its behalf)
convenient access to the piping, for the purpose of performing pipe repairs,
replacements or additions, such that any covering, coating, concealment or
construction adjacent to “Building piping” must be performed so that they may be
easily removed, without any difficulty whatsoever, for the purpose of
implementing the aforesaid throughout the Lease Term.         The provision of
this sub-clause 14.6 shall apply both with respect to interior works performed
by the Lessee and with respect to works in the Leased Premises scheduled to be
performed, pursuant to this Agreement, by the Lessor (if any).         The
provision of this clause, with respect to convenient access to “Building piping”
and the handling thereof, shall also apply to the Lessee’s interior design and
to the placement of furniture and closets, all with a view to allowing the
Lessor (and anyone on its behalf) convenient access to “Building piping” and the
handling thereof or for the performance of additions thereto.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



21

      The term “Building piping” means any piping whatsoever (including
drainage, water, sewage or sanitation piping, insertion of piping of other
networks such as electricity and communication, and the like) serving the
Building where the Leased Premises are situated or in the building where the
Leased Premises are situated.         Performance of handling or additions in
the locations of the “Building pipings”, as aforesaid, shall be performed by the
Lessor in prior coordination with the Lessee, to the extent practicable (apart
from especially urgent emergencies); and should the Lessor cause any defect in
the coverings adjacent to “Building piping” where service or additions were
performed, then the Lessor shall be responsible for restoring the condition of
the covering to its previous condition.     14.7.   The Lessor declares that it
is aware that the Interior Works shall result in vibrations, tremors and noise
in Building B and lessees of areas adjacent to the Leased Premises and to the
Areas of Use, as customary in works of the type of the works required to adapt
the Leases Premises to the purpose of the lease.     14.8.   Each of the
provisions of this clause 14 constitutes a fundamental condition of this
Agreement, the breach of which shall constitute a fundamental breach of the
Agreement, respecting which the provisions of clause 18 below shall also apply.

15.   Returning Possession in the Leased Premises to the Lessor

  15.1.   Upon termination of the Lease Term or at any earlier date, where the
lease has terminated or expired prior to the end of the Lease Term, the Lessee
shall return the Leased Premises to the Lessor, vacant of any person or chattel,
the Leased Premises being in such condition as is set forth in sub-clause 15.2
below.     15.2.   The Lessee undertakes to return the Leased Premises to the
Lessor in accordance with the provisions of Appendix 8 hereto.     15.3.   It is
hereby agreed that the Lessee shall be entitled to remove from the Leased
Premises the equipment, machinery, devices, chattels and systems installed by it
in the Leased Premises for the purpose of setting up the plant within the
boundaries of the Leased Premises, save the items listed in Appendix 8 hereto,
which the Lessee may not dismantle and/or remove. Should the Lessee elect not to
remove any work, addition, facility or system whatsoever (pursuant to Appendix 8
hereto) then all such items shall belong to the Lessor, and the Lessee shall not
be entitled to any payment, indemnification or consideration therefor from the
Lessor.     15.4.   Immediately before the termination of the lease the Lessor
shall prepare a list of works, defects and repairs (each of which shall
hereinafter be referred to as the “Repairs”) to be performed by the Lessee by
the return of possession in the Leased Premises to the Lessor.     15.5.  
Should the Lessee fail to perform the Repairs by the end of the lease then the
Lessor may perform same in its stead after giving a 15-day prior written notice,
and the Lessee shall be obligated to pay the Lessor the value of the costs of
the Repairs, by

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



22

      the end of the Lease, even if they were not performed yet or will not be
performed by the Lessor. Nothing in the foregoing shall prejudice any of the
Lessor’s rights vis-à-vis the Lessee to obtain any damages or relief due to
failure to perform the Repairs in a timely fashion, on the part of the Lessee,
pursuant to the provisions of this Agreement; however, it is hereby agreed that
the Lessor shall be obligated to act to mitigate its damages.         In the
event that the Lessee disputes the list of Repairs and/or the price sought by
the Lessor for the performance thereof, then such dispute shall be decided, not
later than two weeks prior to the termination of the lease, by an engineer whose
identity shall be agreed by both parties. Should the parties fail to reach
agreement as to the identity of the engineer, then the identity of such engineer
shall be determined by the secretary (or chairman) of the Association of
Engineers and Architects in Israel in the Jerusalem District (at the request of
any of the parties), provided that his appointment and decision shall take place
within two weeks from the date on which the Lessee has advised that it disputes
the prices and provided further that such engineer has no connection and/or
link, directly or indirectly, to any of the parties.     15.6.   Not later than
six weeks after the termination of the lease the Lessee shall be obligated to
furnish to the Lessor confirmations from the municipality, the Electric
Corporation and Bezeq, evidencing that the Lessee has settled all payments
applicable to it in respect of the period up to the end of the lease, including
water, electricity, municipal rates and communication.     15.7.   Each of the
provisions of this clause 15 constitutes a fundamental condition of this
Agreement, the breach of which shall constitute a fundamental breach of the
Agreement, respecting which the provisions of clause 18 below shall also apply.

16.   Maintenance of the Building and Service and Facilities in the Building
Serving the Leased Premises and the Lessee’s Invitees

  16.1.   The Lessor undertakes to provide a management company which shall be
responsible for managing and operating the Project as well as maintaining the
Project, all systems and facilities serving the Project, the entrances thereof
(including paved areas, open areas and squares contained in the Project land) as
well as the passages and stairs therein, the Project systems and the exterior
parts of each building in the Project, and shall attend to keeping the Project
clean, all with a view to securing continuous and uninterrupted use by the
Lessee of the Leased Premises, without derogating from the provisions of
sub-clause 13.1 above.     16.2.   The services of the Management Company shall
refer only to such parts of the Project that were completed, provided that any
failure to provide the services in such parts that were not completed shall not
cause any nuisance and/or disturbance and/or damage and/or safety hazard to
users of Building B and the access routes thereto.     16.3.   The Lessor hereby
advises that the Lessor further serves as the management company of the Project
so long as not otherwise determined by the Lessor. Anywhere in this tenancy
agreement, in the appendixes hereto and in the management agreement

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



23

    where the term “management company” or “the company” is stated, such term
shall mean the Lessor, so long as not otherwise determined by the Lessor.  
16.4.   Where the Lessor replaces the Management Company – the Lessor undertakes
to contract with a professional and experienced management company.   16.5.  
The Lessee undertakes to enter into an agreement with the Management Company
upon the execution of this Agreement. Breach of the agreement with the
Management Company shall be deemed as breach of this Agreement by the Lessee and
the breach of the management agreement by the Management Company shall be deemed
as breach of this Agreement by the Lessor. Furthermore, the Lessee’s failure to
enter into such agreement with the Management Company shall be deemed as breach
of a fundamental condition of this Agreement.   16.6.   The Management Company
shall attend to maintaining various insurance policies as set forth in the
management agreement; however, the maintenance of such insurance policies by the
Management Company shall not derogate from the Lessee’s liability, nor derogate
from the Lessee’s duty to take out insurance, as set forth in this Agreement.  
16.7.   The Lessee undertakes to settle all payments to the Management Company,
for every three months in advance pursuant to the provisions of clause 6 above,
commencing on May 15th, 2006 up to the termination of the lease and returning
the possession in the Leased Premises to the Lessor pursuant to the provisions
of this Agreement.   16.8.   Notwithstanding the provisions of the management
agreement, the Participation Fee in the Company’s Expenses payable by the Lessee
to the Management Company shall not exceed the following amounts:

  16.8.1.   During the Preparation Period the Lessee shall pay the Management
Company for each of the months of the lease the sum of $1.6 plus applicable VAT
for each square meter of the areas of the Leased Premises and the Areas of Use.
    16.8.2.   During the period commencing at the end of the Preparation Period
and ending upon the termination of the lease term and delivery of possession in
the Leased Premises to the Lessor, the Lessee shall pay the Management Company
for each of the months of the lease the sum of $2.1 plus applicable VAT for each
square meter of the areas of the Leased Premises and the Areas of Use.

  16.9.   It is hereby stressed that in any event of doubt, conflict or lacuna,
the provisions of the tenancy agreement shall prevail over the provisions of the
Management Agreement.     16.10.   Each of the parties’ obligations in this
clause 16 constitutes a fundamental condition of this Agreement, the breach of
which shall constitute a fundamental breach of the Agreement, respecting which
the provisions of clause 18 below shall apply.

17.   Arrears Payments

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



24

Without derogating from any right available to the Lessor under this Agreement
or under any law due to breach of the Agreement, it is hereby agreed that in the
event that either party defaults, for a period exceeding ten (10) days, on the
payment of any sum payable by it to the other party under this Agreement (the
“Defaulting Party”), after the Defaulting Party has been given written warning
of such default, then the Defaulting Party shall pay the other such sum being
linked to the index, pursuant to the provisions in this Agreement (and where
there is no base index with respect to such sum, then the “base index”
respecting this sum shall be the index known on the date on which it should have
paid such sum) plus arrears interest, the rate of which shall be as the rate of
the interest (including charges and expenses) required by Bank Hapoalim Ltd.
(Main Branch, Tel Aviv) in current loan accounts to non-preferred clients, the
calculation of such arrears interest to be made in such manner and in such
method as calculated by Bank Hapoalim Ltd. for arrears periods (including
compound interest).
In the event that either party fails to make any payment for a period exceeding
ten (10) days, such party shall pay the sum plus arrears interest, as aforesaid,
to be calculated with respect to the entire period, namely: from the first day
of the arrears.

18.   Damages, Refund of Funds and Remedies

  18.1.   It is hereby agreed that the payments and amounts owing by the Lessee
and the due dates thereof, as well as the provision of securities in full and in
a timely fashion, all constitute a fundamental condition of this Agreement. This
provision comes in addition to any other provision in this Agreement and in the
appendixes hereto, where different provisions are provided as fundamental
conditions of this Agreements.         Notwithstanding the provisions in this
sub-clause above, it is hereby agreed that any arrears payment not exceeding ten
(10) days shall not constitute a breach of this Agreement, without derogating
from the provision of clause 17 above.         A delay of up to ten (10) days as
aforesaid in three consecutive dates of payment and/or in five dates of payment
within a lease term of two years, shall constitute a fundamental breach of this
Agreement, provided that prior to the cumulative delay amounting to a
fundamental breach the Lessee was given warning to that effect.     18.2.   In
the event that either party breaches a fundamental condition of this Agreement,
or in the event that either party breaches any other condition and fails to
rectify same within 30 days from the date of receiving warning thereof
(hereinafter: the “Violating Party”), this shall be deemed as a fundamental
breach of the Agreement and the other party (hereinafter: the “Aggrieved Party”
may rescind the Agreement after giving a 10-day warning notice, provided that in
the course of such notice the breach was not rectified. Rescission shall be made
by means of a written notice to be delivered to the Violating Party or forwarded
to it by registered mail.     18.3.   Where the Agreement is rescinded by the
Lessor, as aforesaid, the Lessee shall be obligated to vacate the Leased
Premises within two months from the rescission date, and the evacuation shall be
subject to the provisions of clause 15 above.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



25

  18.4.   In addition to any relief to which the Aggrieved Party is entitled,
under this Agreement or under any law, as a result of breach of agreement by the
Violating Party, the Aggrieved Party shall be entitled to damages from the
Violating Party for all damages, losses and reduced income incurred by it as a
result of the breach on the part of the Violating Party.         Without
derogating from any other right, compensation or relief available to the Lessor,
it is hereby agreed that the Lessee shall be obligated to pay the Lessor daily
usage fees for each day of delay in returning the Leased Premises to the Lessor
pursuant to the provisions of clause 15 above, the sum of which shall be equal
to the 15th share of the monthly rent. The Lessor’s right to the usage fees and
the Lessee’s duty to pay same shall not confer on the Lessee any right
whatsoever.     18.5.   Any sum of any nature whatsoever, which either party
hereto has paid in lieu of the other party after the other party was given
warning as to a violation of its duty to effect such payment, shall be refunded
by the other party to the first party within one week from the date of the first
party’s demand, plus linkage differentials to the index to be calculated as of
the date of payment and up to the actual date of the refund; however, it is
hereby expressly agreed that the Lessee may not offset any debt payable to it by
the Lessor under this clause and in general against any payment owing by the
Lessee to the Lessor.     18.6.   The Lessor may exercise securities provided by
the Lessee, pursuant to the provisions of clause 19 below, only for the purpose
of collecting amounts to which it is entitled under this Agreement and under any
law, including as compensation to which the Lessor is likely to be entitled
under this Agreement and under any law.

19.   Securities:

  19.1.   As security for fulfillment of its obligations, the Lessee hereby
undertakes to deliver to the Lessor, upon the entry into effect of this
Agreement, a financial deposit in the sum of $118,589 (one hundred eighteen
thousand five hundred eighty nine US dollar). This sum represents the amount of
the rent for three months plus VAT. The Lessor shall hand over to the Lessee a
valid tax invoice on the first date allowing the Lessee to claim deduction of
input VAT therefor. Subject to the provisions below, this shall be used for
settlement of the total rent for the last three months of lease pursuant to this
Agreement. In the event that the areas of the Leased Premises are increased
pursuant to the provisions of this Agreement, the Lessee shall deposit with the
Lessor, on the date of delivery of possession of such additional areas and as a
condition for delivery of possession thereof, another deposit sum, in such
amount as is equivalent to the quarterly rent (three months of rent) for such
additional areas and in accordance with the rates set out in Appendix 3 (Stage B
column in the table) and pursuant to a measurement to be conducted with respect
to such additional areas.         The Lessor may realize and/or offset from the
said deposit any debt payable to it by the Lessee with respect of the
transaction forming the subject matter of this tenancy Agreement, after the
lapse of thirty (30) days from the date on which a payment demand was submitted
to the Lessee for payment of the sum which the Lessor

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



26

      intends to offset, together with a detailed explanation regarding the
ground for the demand and the manner of calculating the amount for payment, and
provided that up to the end of such period the Lessee has not paid the sum
payable by it to the Lessor pursuant to such demand.         The deposit amount,
less amounts to be offset, if any, in accordance with the aforesaid provisions,
shall be credited as payment by the Lessee [sic] in settlement of the total rent
for the last three months of rent. If the deposit sum is not effected as
aforesaid, the Lessor shall refund the deposit to the Lessee (or any such
balance remaining therefrom after effecting an offset in accordance with the
above provisions), plus linkage differentials to the Consumer Price Index only
in respect of the relevant period, not later than the date of the termination of
the lease, provided that no debt or sum whatsoever is payable by the Lessee at
that time to the Lessor.     19.2.   As further security for the fulfillment of
its obligations, the Lessee undertakes to furnish to the Lessor an autonomous
financial bank guarantee in NIS, representing the sum of $         177,883 (one
hundred seventy thousand eight hundred and eighty three US dollar), at the
representative rate of the US dollar published by the Bank of Israel, known on
the date of issuing such guarantee. On the date of execution of this Agreement,
this sum represents the monthly rent for four and a half months of rent plus
applicable VAT. The guarantee shall be denominated in NIS and linked to the
index, and the terms thereof – save for the currency and the index – shall be
identical to the terms of the guarantee Appendix 9. The bank guarantee shall be
issued in NIS (linked to the Consumer Price Index published from time to time by
the Central Bureau of Statistics in Israel; hereinafter in this sub clause the
“Index”) and the form thereof shall be identical to the form of the document
attached hereto as an integral part hereof marked as Appendix 9, up to not later
than November 14, 2008.              The base index in the bank guarantee shall
be the index for May 2008 or the last index to be published prior to the date
designated above for furnishing the bank guarantee.              The bank
guarantee shall be in favor of the Lessor and shall be in effect for one year
and three months from the date of executing this Agreement, and the Lessee
undertakes to extend the term thereof, so long as the Lease Term is in effect,
for one additional year; such that the Lessor shall at all times have such bank
guarantee in its favor, and such that the bank guarantee shall be valid up to
three months after the termination of the Lease Term.              Any extension
of the term of the bank guarantee must be effected up to 30 days prior to the
end of the term thereof. Should the Lessee fail to extend the term thereof, then
the Lessor may exercise same after receiving same to its possession from the
Trustee, as defined below.              In the event that the areas of the
Leased Premises are increased pursuant to the provisions of this Agreement, the
Lessee shall deliver to the Lessor, upon delivery of possession in such
additional areas and as a condition for the delivery of possession thereof,
another bank guarantee, in the form of Appendix 9 hereto, in such amount as is
equal to the sum of the rent plus VAT for such areas in accordance with the
results

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



27

    of the actual measurement thereof with respect to four and a half months of
rent, and in accordance with the rates of the rent and the management fee set
out in Appendix 3 to this Agreement (the four right hand columns in the Stage B
column).     19.3.   It is hereby agreed, without limitation and/or without
derogating from the autonomy of the bank guarantee, that the Lessor may exercise
the bank guarantee after same is submitted to it by the Trustee, as defined
below, solely for collecting any debt payable by the Lessee (either to the
Lessor or to the Management Company) pursuant to this Agreement and/or under any
law, as well as for covering any damage caused to it by the Lessee. Nothing in
the provision of this clause shall constitute a waiver of any of the Lessee’s
rights, including the right to reclaim sums collected unduly while realizing the
bank guarantee. It is hereby clarified that nothing in the autonomy of the
guarantee shall vest in the Lessor any other rights that are not vested in it by
virtue of this Agreement and under any law.              The realization of the
bank guarantee shall not in itself constitute rescission of the Agreement, and
the Lessee shall be obligated, immediately after the realization of the
guarantee to submit to the Trustee a new bank guarantee in such form as that of
Appendix 9 hereto, in such amount as aforesaid and which shall be in effect, all
in accordance with the provisions of clause 19.2 above. In the event that the
guarantee is realized partially, the foregoing shall apply to the supplement of
such of the guarantee amount as was realized.     19.4.   The bank guarantee
shall be submitted in trust to Advocate Meir Zeiger, as the parties’ Trustee
(hereinafter: the “Trustee”). The parties hereby direct the Trustee,
irrevocably, to act as follows:

  19.4.1.   Subject to the provisions below, with the exception of the provision
of clause 19.4.2.4, up to the end of 90 days from the termination of the Lease
Term, and/or from the termination of the Option Terms exercised under this
Agreement, if exercised, the Trustee shall return the bank guarantee to the
Lessee (or any such balance as shall remain therefrom after the realization
thereof), provided that the Lessor’s notice pursuant to clause 19.9.2 below has
not been submitted to the Trustee theretofore.     19.4.2.   The Trustee shall
deliver the bank guarantee to the Lessor upon fulfillment of all the following
conditions:

  19.4.2.1.   The Lessor has demanded the bank guarantee from the Trustee in
writing.     19.4.2.2.   The Lessor has attached to its notice to the Trustee an
affidavit signed by the Lessor’s CEO, duly authenticated, stating the following
details: Description of the debt demanded from the Lessee, the ground therefor
and the manner of calculation thereof, date of delivery of the demand by the
Lessee for settling the said debt as well as a copy of such demand, and a
declaration that the Lessee failed to settle the debt required of it as
aforesaid. The Trustee shall not be required to examine the accuracy or truth of
the affidavit, but only the

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



28

      existence of the details referred to above, and the Lessee shall have no
claim against the Trustee that the affidavit is not in compliance with the said
conditions, if the Trustee finds, at his discretion, that the affidavit complies
with the said conditions. The Lessee shall have no claim against the Trustee
even if the guarantee is submitted to the Lessor under such circumstances.    
19.4.2.3.   Twenty one (21) days have lapsed from the date on which the Trustee
gave the Lessee notice of the Lessor’s request to receive the bank guarantee
into its possession together with the affidavit referred to in clause 19.4.2.2
above and a copy of the payment demand.     19.4.2.4.   Up to the end of the
period stated in clause 19.4.2.3 above the Lessee has not deposited with the
Trustee the amount required by the Lessor for realization of the bank guarantee
(in cash or by a bank check to the order of the Lessor).

  19.4.3.   The Trustee shall further deliver the bank guarantee to the Lessor
if up to 30 days before the date of expiry of the guarantee in his possession
the Lessee has not deposited with the Trustee an original confirmation from the
bank concerning the extension thereof by at least one more year. The Trustee
shall give notice to the Lessee of its intention to deliver the guarantee to the
Lessor at least three (3) business days before the delivery thereof. It is
hereby clarified that this provision shall not apply to the extension of the
guarantee at the end of 90 days from the termination of the Lease Term and/or
any of the Option Terms, if exercised, unless the Trustee is obligated to act
pursuant to the provisions of sub-clause 19.4.1 above.     19.4.4.   In the
event that the Trustee receives into its possession any sum of money or bank
check as stated in clause 19.4.2.4 above, the Trustee shall transfer same to the
Lessor.

  19.5.   To collect and settle any debt payable by the Lessee and to secure the
fulfillment of any obligation imposed on the Lessee (including any debt or
obligation of the Lessee to the Management Company), the Lessor may realize any
security and any guarantee separately or all or any part of them jointly, and
the Lessee may not deny same to the Lessor. Bank guarantees in this Agreement
are autonomous and unconditional in this Agreement and in general, and the
Lessee or anyone causing the issuance of the bank guarantee shall have no right
to withhold the realization of the bank guarantee on any ground whatsoever.    
19.6.   Any delay in furnishing the securities under clause 19 shall entitle the
Lessor to delay delivery of the possession in the Leased Premises to the Lessee,
although the Lease Term shall be calculated from the commencement of the lease
as determined by the Lessor and the Lessee shall be liable to pay rent (and
management fee) and any other payment applicable to it under this Agreement as
of the “lease inception date”, or from the date provided in the Agreement, even
if it has not received possession in the Leased Premises as aforesaid.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



29

  19.7.   Each of the provisions of this clause 19 constitutes a fundamental
condition of this Agreement, the breach of which shall constitute a fundamental
breach of the Agreement, respecting which the provisions of clause 18 above
shall also apply.

20.   Miscellaneous:

  20.1.   The Lessee shall pay to the Lessor, in connection and together with
each installment made to the Lessor, Value Added Tax at such rate as shall be
applicable at the time of payment. The Lessor shall issue a tax invoice to the
Lessee within three business days after such payment.     20.2.   The parties
shall bear the expenses relating to the stamping of this Agreement in equal
shares.     20.3.   The Lessee may place an identifying signage on the Building
roof at such size as shall not exceed that of NDS Ltd. which is placed on the
Building roof, as well as smaller signage within the Building where the Leased
Premises are situated. The size of the sign and the location thereof shall
require the prior written approval of the Lessor which shall not withhold same
other than on reasonable grounds to be set out in writing, in addition to all
other statutory requirements. The placement of the signs shall be effected in
the Lessee’s responsibility and at its expense.     20.4.   The Lessee, the
Lessor and the Management Company undertake to duly comply, throughout the
lease, with the provisions of any law applicable during the Lease Term, with
respect to the Leased Premises, the use thereof, the business managed therein,
and any operation therein, and with respect to any activity of the Lessor and of
the Management Company, to the extent related to the Leased Premises and/or the
Lessee. Nothing in the foregoing shall contravene the provisions of this
Agreement with respect to liabilities assumed by the parties in respect of the
various payments.              Any damage or cost incurred by either party due
to failure of the other party to comply with its obligations shall be the
responsibility of the Violating Party, and the Violating Party shall be
obligated to indemnify the Aggrieved Party immediately upon its demand, due to
any damage, penalty, loss or cost incurred by the Aggrieved Party, provided that
the Violating Party was given the option to defend against such claim or rectify
such breach, to the extent rectifiable.     20.5.   It is hereby agreed that
only actual payment of any sum payable by the Lessee to the Lessor, or actual
settlement of any check, including rental installments, shall be deemed as a
duly made payment.     20.6.   The Lessee acknowledges that it has examined at
the planning and construction authorities the plans applicable to the Project
and the Leased Premises, and its ability to operate the Leased Premises in
accordance with the purpose of the lease, and that it neither has nor shall have
in the future any claims of any nature whatsoever with respect to its ability or
inability to duly obtain a business license. It is hereby expressly agreed that
the Lessor assumes no undertaking nor has any responsibility vis-à-vis the
Lessee and in general in respect of the license required by

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



30

      the Lessee. Nothing in the foregoing shall derogate from the Lessor’s
liability to the accuracy of its declarations in clause 2.4         The Lessee
undertakes to do everything necessary, practicable and reasonable and to act in
good faith, with a view to duly obtaining a business license. Notwithstanding
the foregoing, should the Lessee fail to obtain a license for the management of
its business in the Leased Premises, the Lessor shall be given a power of
attorney for a period of thirty (30) days from the date of the Lessee’s request
from the Lessor to handle on behalf of the Lessor the obtaining of a business
license for the Leased Premises in accordance with the purpose of the lease,
such that no unreasonable liabilities shall be imposed on the Lessee. Should the
Lessor fail to duly procure the issuance of a business license for the Leased
Premises in accordance with the purpose of the lease within 30 days as aforesaid
without thereby imposing on the Lessee unreasonable liabilities, the Lessee
shall be entitled to early termination of this Agreement by a 30-day prior
written notice (hereinafter: the “Prior Notice”) and in such event the Lessee
shall bear all payments payable by it under this Agreement, for the period up to
the end of the prior notice period. To remove any doubts, nothing in this
paragraph shall derogate from the provisions of this Agreement pertaining to
vacating the Leased Premises.              Without derogating from the
provisions of sub-clauses 4.1 and 4.2 above, the taxes and obligatory payments
required in connection with the obtaining of a business license and maintenance
of the license shall apply solely to the Lessee. Should the Lessor incur any
costs whatsoever due to its handling as set forth in this sub-clause above in
obtaining a business license, then the Lessee shall be obligated to refund the
same to the Lessor within one week from the date it is required to do so by the
Lessor.     20.7.   Without derogating from the foregoing in sub-clause 20.6
above, it is hereby agreed that if within three months from the date of
execution of this Agreement the Lessee is unable to obtain a prior approval from
the Ministry of Health, the Ministry of the Environment, the Ministry of Labor
and the Jerusalem Municipality to use the Leased Premises for the purpose of the
lease as set out in the provision of clause 7 above (hereinafter: the “Prior
Approval”), the Lessee shall be entitled to early termination of this Agreement
by a written notice to be delivered to the Lessor. In the event that the Lessee
delivers such notice to the Lessor, the Lessor shall be entitled to cover the
expenses incurred by it for works performed by the Lessee in accordance with the
provisions of Appendix 2 hereto up to the date of the early termination, in
accordance with copies of receipts or tax invoices/receipts to be furnished by
the Lessor to the Lessee. The refund of expenses shall be effected within
30 days from the date of furnishing the Lessor’s demand, to which copies of the
receipts or the tax invoices/receipts shall be attached as aforesaid.     20.8.
  The use by the Lessee of the Leased Premises shall be only for the purpose of
the lease and pursuant to the provisions of any law.     20.9.   It is hereby
agreed by the parties that only this Agreement reflects the terms and conditions
stipulated, binding and agreed by and between the parties. No information,
document, agreement or notice given to the Lessee by the Lessor or

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



31

      by anyone on its behalf prior to the execution of this Agreement, if any,
shall have any effect. It is further hereby agreed, without derogating from the
generality of the aforesaid in this clause, that previous versions of this
Agreement, deletions, additions and any other wording set out therein, shall not
be used for the purpose of interpretation of this Agreement.              No
obligation, stipulation, waiver or change hereto shall have any effect unless
made in writing and in advance. Failure to exercise any relief or any security
whatsoever shall not be deemed as a waiver.     20.10.   The Lessor may transfer
or encumber its rights under this Agreement to another or others provided that
same shall not derogate from the Lessee’s rights. The Lessor shall give notice
thereof to the Lessee within a reasonable time.     20.11.   For the sake of
good order, it is hereby emphasized that the Project shall not be operated on
the eve of the Sabbath (Shabbat) or eves of holidays, as of two hours before the
onset of Shabbat or the holiday, as well as during Shabbat and holidays and on
dies non under any law.         The Lessee declares that it is aware that the
Lessor and/or the Management Company shall not provide management services to
the Project on Shabbat and Jewish holidays (starting from two hours before the
onset of Shabbat or the holiday and ending at the end of two hours from the end
of Shabbat or the holiday).              Notwithstanding the foregoing, the
Lessee shall not be prevented from entering into the Leased Premises in order to
implement the activity for the purpose of the lease on such dates. Entry to the
Leased Premises shall be possible through the main entrance of the Building.
Entry to the parking lots shall be possible through an entrance to be designated
by the Management Company in coordination with the Lessee.     20.12.   Since
the Lessee falls within a limited company it is agreed that the Lessor may
rescind this Agreement in the event that a receivership order (including a
temporary order) is issued against the Lessee, or a company liquidation order
(including a temporary order), should such orders not be cancelled within
120 days from the date of issuance thereof.     20.13.   It is hereby agreed
that the local judicial competence in any legal proceeding between the parties
shall be vested only in courts situated in the city of Jerusalem.

21.   Special Provisions

  21.1.   The Lessee undertakes that the appearance of the Leased Premises shall
at all times be clean and tidy. The foregoing applies both to the interior
sections of the Leased Premises and to the exterior sections – to the extent
that same are within the Lessee’s responsibility. The Lessee undertakes to keep
the Leased Premises clean on an ongoing basis.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



32

  21.2.   The Lessee shall not place any furniture, accessories, packaging,
boxes, materials, equipment, waste or chattels outside the Leased Premises. The
Lessee shall make no use of any section of the parts of the Building and the
Project, other than for the purpose of passing to and from the Leased Premises.
    21.3.   The Lessee undertakes to store any waste, refuse, and packaging in a
hidden place within the Leased Premises until such time as it may remove same as
aforesaid.     21.4.   The Lessee undertakes not to perform any act or use of
the Leased Premises resulting in noise, odors, shocks, smoke, dirt or nuisance.

22.   Notices       Any notice from one party to the other, delivered at the
address set out below or forwarded to such party by registered mail, shall be
deemed to have reached its addressee within three (3) business days from the
date of dispatch thereof by registered mail (and if hand delivered – within 12
hours from the date of delivery, subject to confirmation of delivery).       In
the event that the date on which the notice is deemed to have reached or been
delivered to its address is a Friday or a Jewish holiday eve or Shabbat or a
holiday or the intermediate days of the Passover and Succoth holidays, the date
of receipt thereof shall be deemed to be the first business day thereafter.

The addresses of the parties for the purpose of this Agreement are as follows:

The Lessor —   Nichsei Har Hozvim Ltd. c/o GTI — Technology Park Jerusalem Ltd.,
P.O.B. 48255 Jerusalem 91487, or such other address as the Lessor shall
designate in writing to the Lessee.

The Lessee —   Up to the date of occupation of the Leased Premises – P.O.B. 288,
Kiryat Ono, Tel Hashomer and subsequently in the Leased Premises or at such
other address as designated in writing by the Lessee to the Lessor.

23.   Option and Right of First Refusal Concerning Additional Areas

     23.1. Option to lease additional areas

  23.1.1.   The Lessee is hereby granted, for a limited time as set forth below,
the right (hereinafter: the “Extension Option”) to lease from the Lessor, in
addition to the Leased Premises, the additional areas marked in green diagonal
lines in the schemes, Appendixes A-2(I-V) and to make use of the Areas of Use
marked in orange diagonal lines in the said schemes, which are attached hereto
as follows:

  23.1.1.1.   An area covering 1,021 sq.m., gross, on level 712.8, in building
B.         plus -

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



33

  23.1.1.2.   An area covering 1,057 sq.m., gross, on level 717.7, in building
B.         plus -     23.1.1.3.   An area covering 1,709 sq.m., gross, on level
722.6, in building B.         plus -     23.1.1.4.   A service area (in the
parking lot level) on level 709.5 in Building B, covering a total area of 137
sq.m.         plus -     23.1.1.5.   A service area (loading and unloading bay)
situated on level 712.8 (between axes 10-11, L-K), in Building B, covering a
total area of approx. 89 sq.m.         plus -     23.1.1.6.   A service area on
the roof on level 734.3 in Building B, covering a total area of 220 sq.m.      
  plus -     23.1.1.7.   20 unspecified parking places in the parking lot.      
  (all such areas shall hereinafter be referred to as: the “Option Areas” and
shall include areas of the Leased Premises and Areas of Use) pursuant to the
provisions of sub-clause 23.1 below.         It is hereby clarified that the
Extension Option shall be available for exercise by the Lessee one time only,
respecting all or any of the Option Areas, provided that such right shall only
be available with respect to the areas along the latitudinal lines of the
Building and the axes delineated in the scheme, in Appendixes A-2 (I-V) hereto,
and between them only (from one axis to another).              The Lessee shall
make use of the said Areas of Use in accordance with the provision of sub clause
2.2 in this Agreement above.

  23.1.2.   The Extension Option shall be available to the Lessee up to the end
of 18 months from the lease inception date (hereinafter: the “Extension Option
Term”), at which time it shall ipso facto expire, subject to the provisions
below:     23.1.3.   The Extension order shall be exercisable one time at any
time up to the end of the Extension Option Term, by means of a written notice to
be given by the Lessee to the Lessor, specifying the date of delivery of
possession and lease inception in the Option Areas and the areas which the
Lessee seeks to attach to the Leased Premises from among the Option Areas
(hereinafter: the “Exercise Notice”). To remove any doubts, cancellation of the
Extension Option Exercise Notice by the Lessee shall be deemed as breach of this
Agreement, in the event that the Lessee has not withdrawn the cancellation
notice within 30 days from the date of receipt of the Lessor’s demand to such
effect; however, it is hereby agreed that the Lessor may not rescind this
Agreement due to such breach only, without

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



34

      derogating from all other remedies available to it under this Agreement
and under any law.         Should the Lessor be required to perform works in the
Option Areas incorporated in the Exercise Notice, the date of delivery of
possession therein shall not be earlier than from the end of four months from
the date of delivery of the Exercise Notice.     23.1.4.   Should the Lessee
exercise the Extension Option, the Option Areas incorporated in the Exercise
Notice shall be part of the Leased Premises, as defined in this Agreement, and
all the provisions of this Agreement, including the appendixes thereto and the
management agreement shall apply thereto, mutatis mutandis, subject to the
provisions of sub-clause 23.1.6 below.         Without derogating from the
generality of the aforesaid in this sub-clause above, it is hereby agreed that
in the event that the Lessee has exercised the Extension Option as aforesaid –
the Lessee shall deliver to the Lessor, as a condition for delivery of
possession in the Option Areas, the deposit pertaining to such areas, as set
forth in sub-clause 19.1 above, the insurance policies pertaining to such areas
and the bank guarantee referred to in sub-clause 19.2 above.        
Notwithstanding the provisions of this first paragraph of this sub-clause above,
it is hereby agreed that the Lessee’s duty to pay to the Lessor rent for the
Option Areas incorporated in the Exercise Note, the Lessee’s duty to pay
management fee to the Management Company, to bear payment of taxes, municipal
rates and other obligatory charges, to take out insurance policies and its
liability for the Option Areas incorporated in the Exercise Note, shall all take
place only upon delivery of possession in the Option Areas incorporated in the
Exercise Notice delivered to it and subsequently.     23.1.5.   Possession in
the Option Areas incorporated in the Exercise Notice shall be delivered to the
Lessee by the Lessor on the date to be designated in the Extension Option
Exercise Notice. Should the Lessor be required to perform the works set out in
the technical specification Appendix 2 hereto, insofar as they relate to the
Option Areas, the delivery date imposed on the Lessor shall not be earlier than
the date commencing at the end of four months from giving he Exercise Notice to
the Lessor. It is hereby clarified that the delivery shall take place on such
date even if by such date the Lessee has not completed its preparation works in
the exercised Option Areas.         To remove any doubts, it is hereby clarified
that the Lessor may perform the works entrusted with it in the Option Areas, in
accordance with the Lessee’s requirements, concurrently with the performance of
the Lessee’s works and in coordination with the Lessee.         Notwithstanding
the provisions of the first paragraph of this sub-clause above, it is hereby
agreed that the Lessee may postpone the date of receipt of possession in the
Option Areas incorporated in the Exercise Notice from the Lessor to a later date
as designated in the Exercise Notice, provided that such date shall not

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



35

      deviate form the Extension Option Term plus the period during which the
Lessor is to complete the fulfillment of the tasks applicable to it with respect
to the Option Areas incorporated in the Exercise Notice. It is hereby clarified,
to remove any doubts, that the Lessor may, at its expense and at its discretion,
implement the tasks applicable to it in respect of the Option Areas and complete
same also during the Extension Option Term.     23.1.6.   Should the Lessee
exercise the Option as aforesaid, the Lessee shall pay to the Lessor additional
monthly rent for the Option Areas incorporated in the Exercise Notice, at the
rates designated per square meter in respect of Stage B as per Appendix 3
hereto, plus linkage differentials to the index in accordance with the
provisions of sub-clause 5.4 above, plus applicable VAT.         The Lessee
shall pay to the Lessor the rent for the Option Areas in such manner, at such
terms and on such dates as are set forth in the provisions of clauses 5 and 6
above .     23.1.7.   In addition to the additional monthly rent, the Lessee
shall pay to the Management Company an additional management fee in the sum of $
2.1 (two US dollar and ten cents), per sq.m., plus linkage differentials to the
index in accordance with the provisions of sub-clause 5.4 above, plus applicable
VAT.         The Lessee shall pay to the Management Company the management fee
for the Option Areas in such manner, at such terms and on such dates as are set
forth in the provisions of clause 16 above.     23.1.8.   The rent and the
Participation Fee in the Company’s Expenses for the Extension Option Areas shall
be paid for the lease term commencing on the date of delivery of possession
therein to the Lessee, but in no event for the Preparation Period.     23.1.9.  
Should the Lessee exercise the Extension Option as aforesaid, the Lessor shall
put at the Lessee’s disposal, on the date of delivery of possession in the
Option Areas incorporated in the Exercise Notice at the Lessee’s option,
additional parking places, in accordance with the criterion of one (1) parking
place per additional 100 m2, gross, of the Option Areas.         In the event
that additional parking places are provided to the Lessee as aforesaid, the
Lessee shall pay an increment to the monthly rent, at such terms and on such
dates as are set forth in clauses 5 and 6 above, in the sum of $ 45 (forty five
US dollar) per each additional parking place (namely, in accordance with the
basis for calculating the rent relating to parking places, set out in Appendix 3
hereto), plus linkage differentials to the index pursuant to sub-clause 5.4
above and together with applicable VAT.     23.1.10.   The Lessee may extend the
Extension Option Term for a total period of 6 months (one time, or several times
for one whole month, or several whole months each time) with respect to all or
any part of the Extension Option Areas, by giving a written notice to the Lessor
up to 15 days prior to the expiration of the Extension Order. The Lessee shall
pay to the Lessor for the period during which the

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



36

Extension Option Term is actually extended, such rent and management fee with
respect to the areas incorporated in the Extension Notice as if the Option in
respect thereof had been exercised. Payment shall be effected at the beginning
of each month for that month in advance.
It is hereby clarified that should the Lessee exercise the Extension Option with
respect to areas incorporated in the Extension Notice as aforesaid, prior to the
end of the Extension Term, the Lessee’s duty to pay rent and management fee for
the Extension Option Areas shall terminate, and the Lessee shall be charged to
pay therefor in accordance with the provisions of sub-clause 23.1.8 above.

  23.2.   Right of First Refusal

  23.2.1.   As of the date of expiry of the Extension Option up to the end of a
6-month period from the date of expiry thereof, the Option Areas shall be
subject to the right of first refusal in respect of the lease thereof by the
Lessee, and the provisions of sub-clauses 23.2.2 – 23.2.9 below shall apply
thereto, mutatis mutandis.         Periods for extending the Extension Option
Term pursuant to the provisions of clause 23.1 above shall be reduced from the
right of first refusal period pursuant to clause 23.1.10     23.2.2.   It is
hereby agreed by the parties that the Lessee shall be granted a right of first
refusal with respect to the lease of the Option Areas, in whole or in part,
provided that such right shall only be available with respect to the areas along
the width of the Building and between the axes delineated in the schemes,
Appendixes A-2 (I-V) hereto, and between them only, all in accordance with the
provisions set forth in this clause below.         This right shall be available
to the Lessee up to the end of six (6) months from the date of expiration of the
Extension Option, at which time it shall ipso facto expire.     23.2.3.   Should
the Lessor receive a specific offer in writing to lease an area from the Option
Areas, the Lessor shall give notice thereof to the Lessee in writing, and shall
designate the size of the area sought to be leased, the location thereof, the
proposed lease term and the rent offered by the potential lessee.     23.2.4.  
Within thirty (30) business days from receipt of the Lessor’s notice of the
proposal of a potential lessee as aforesaid, the Lessee shall be entitled to
give notice to the Lessor in writing that it seeks to exercise its rights with
respect to the additional areas and to lease them in lieu of the potential
lessee. To remove any doubts, cancellation of the exercise notice of the first
right of refusal by the Lessee shall be deemed a fundamental breach of this
Agreement with respect to the areas concerning which the notice was given, where
the Lessee has not withdrawn the cancellation notice within thirty (30) days
from receipt of the Lessor’s demand therefor.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



37

      Should the Lessee give notice to the Lessor as aforesaid of exercise of
the right of first refusal, the provisions of sub-clause 23.1 above shall apply,
as if the Extension Option with respect thereto had been exercised, including
(without derogating from the generality of the foregoing), with respect to the
Lessee’s duty to pay monthly rent and Participation Fee in the Company’s
Expenses, as of the date of delivery of possession.     23.2.5.   Should the
Lessee fail to give notice of its wish to exercise its right with respect to the
Option Areas within the period set forth in sub-clause 23.2.3 as aforesaid, the
Lessor may lease same to the potential lessee.

24.   Assignment of the Lessor’s Rights to Bank Hapoalim       Since for the
purpose of constructing the Project and as part of the financial backing of Bank
Hapoalim the Lessor encumbered its rights in the Project and in the Leased
Premises, it is accordingly agreed that the Lessor encumbers and assigns,
through assignment by way of a lien, to Bank Hapoalim, all its rights vis-à-vis
the Lessee, and hereby gives the Lessee irrevocable instructions to pay the rent
and all other payments payable and to be payable to it by the Lessee, pursuant
to this tenancy Agreement, to the Lessor’s account no. 696653 in Kikar Rabin
Branch, Tel Aviv (Branch No. 609), Bank Hapoalim.       To remove any doubts it
is hereby clarified that the foregoing shall not create any direct liability on
the part of the Lessee vis-à-vis Bank Hapoalim, to the same extent that no
direct right of Bank Hapoalim shall be created vis-à-vis the Lessee. Without
derogating from the foregoing, it is hereby clarified that the Lessee shall be
entitled to make vis-à-vis Bank Hapoalim any claim it may have vis-à-vis the
Lessor and/or vis-à-vis the Management Company.       Bank Hapoalim’s consent to
the tenancy under this Agreement is attached hereto as Appendix 5.

25.   Authorization to Park in the Project’s Parking Lots

  25.1.   The Lessor hereby acknowledges that the Project includes at this stage
two connected covered parking lots, one under Building B and the other under
Building C (hereinafter: the “Parking Lots”).     25.2.   The Lessor may either
manage the Parking Lots or instruct that the Parking Lots be managed by the
Management Company or by any other entity (hereinafter: the “Parking Lot
Operator”), as the Lessor shall deem fit, provided that the Lessee’s rights
under this Agreement are not compromised.     25.3.   The Lessor hereby
acknowledges that at this stage and up to any other notice, it shall serve as
the “Parking Lot Operator” on a temporary basis. It is hereby expressly agreed
that the “Parking Lot Operator” shall be anyone so designated, from time to
time, by the Lessor, and as of the date of designation thereof all the
provisions of this Agreement shall apply as if referring ab initio to the entity
designated by the Lessor as the Parking Lot Operator. Notice of the identity of
the new “Parking Lot Operator” shall be in writing. It is hereby clarified that
nothing in the appointment

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



38

of one Parking Lot Operator or another shall derogate from the Lessor’s
responsibility under any law and subject to the provisions of this Agreement
with respect to parking lots and/or exempt it from the duty to afford the Lessee
the parking rights set forth in this Agreement.

26.   As an inseparable part of the Lessee’s rights under this Agreement and as
part of the consideration to which the Lessee is entitled for payment of the
rent and without any additional consideration, the Lessee is hereby granted the
right to park 30 cars in the Parking Lots area situated under Building B. The
procedure for entering the Parking Lots shall be attended to from time to time
by the Parking Lot Operator, and as set forth in clause 27 below. Furthermore,
the Lessee is hereby granted the right to the entry of up to six (6) cars of the
Lessee’s visitors and/or guests to the Parking Lots at any time, simultaneously.
  27.   Pending a new notice, the parking arrangements in the Parking Lot shall
be as follows:

  27.1.   The Lessor and/or the Parking Lot Operator shall give the Lessee
parking cards to the Parking Lot (hereinafter: “Parking Cards”). The Lessor
and/or the Parking Lot Operator may cause such cards to be invalidated if this
Agreement is rescinded due to a fundamental breach hereof by the Lessee,
provided that the Lessee has been given a 30-day prior written notice. The entry
of cars of visitors and/or guests of the Lessee shall be without parking cards.
    27.2.   In respect of the encoding method of the “Parking Cards” the
following provisions shall apply: It is hereby clarified that the term “Parking
Card” may refer to any method enabling entry of cars to the Parking Lot and/or
exit therefrom, including electronic devices, miniature transmitters, electronic
cards, magnetic cards and any other card or device, all as shall be determined
from time to time by the Lessor, the Management Company and/or the Parking Lot
Operator. Supply of the Parking Cards and/or the replacement and/or maintenance
thereof, where necessary, shall be made by the Lessor and/or the Parking Lot
Operator, at its expense.         Considering the fact that the Parking Cards
operate electronic or electro-mechanical systems, computer-activated or
otherwise, unintentional malfunctions may occur. The Parking Lot Operator shall
attempt to avoid such malfunctions and shall act to repair same as soon as
possible.     27.3.   The Parking Cards shall allow simultaneous parking of no
more than thirty (30) cars on behalf of the Lessee plus six (6) cars of visitors
and/or guests. The Lessee undertakes that no more than 36 cars on its behalf are
parked simultaneously.     27.4.   If and when the Parking Lot Operator allows
any of the lessees the use of specific parking places at a rate exceeding 10% of
the total parking places used by such lessee, a corresponding option shall also
be granted to the Lessee to select the specific location of additional parking
places from the parking places allocated to the Lessee under this Agreement, and
it shall be granted the option to select the location of the parking places
before any other lessee in the Building.

28.   The Lessee hereby undertakes, acknowledges and declares as follows:

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



39

  28.1.   It is hereby agreed that the Lessee shall be responsible and liable
vis-à-vis the Lessor and/or the Management Company and/or the Parking Lot
Operator with respect to any claim or contention on the part of the Parking Lot
Operator or any third party against anyone bringing a car into the Parking Lot
by virtue of a Parking Card allocated to the Lessee, provided that this shall
not apply to things over which the Lessee has no control, such as acts of
terror.         The Lessee may not hand over a Parking Card to anyone on its
behalf before advising him of all the provisions of this Agreement pertaining to
parking and before the recipient of the ticket has agreed to such provisions.  
  28.2.   The Lessee must uphold the parking regulations of the Parking Lot, as
shall be displayed in the Parking Lot and/or in entrances of the Parking Lot,
provided they are reasonable and acceptable and do not unreasonably encumber the
use of the Parking Lots and/or derogate from the Lessee’s rights pursuant to
this Agreement. The Lessee shall further be responsible vis-à-vis the Parking
Lot Operator that any person acting in its name or on its behalf (including any
person who parks in the parking spaces allocated to the Lessee) shall uphold the
said parking regulations, provided that the Lessee shall not be responsible for
things over which the Lessee has no control, such as acts of terror.     28.3.  
Subject to the provisions below, the parking card shall constitute evidence that
its holder is authorized to bring the car into the Parking Lot and take it out
therefrom at any time during the Lease Term. Any person holding the Parking Card
shall be deemed as so authorized in the Lessee’s name and on its behalf.        
     The Lessee acknowledges that it is aware that where there are over 30 cars
in the Parking Lot (at the same time) by virtue of the parking cards allocated
to the Lessee, plus 6 cars of the Lessee’s visitors and/or guests, then any
authority to bring another car on behalf of the Lessee into the Parking Lot
shall halt automatically even if the driver of the car is in possession of a
parking card allocated to the Lessee. The examination as to the presence of cars
in the Parking Lot on behalf of the Lessee can be carried out electronically or
by any other means as shall be determined by the Parking Lot Operator.

 29.  

  29.1.   The rights of the Lessee or anyone on its behalf under this parking
agreement are not transferable.     29.2.   The parking lot operator is not
deemed to have invited the car driver to park his car in the parking lot.    
29.3.   It is hereby expressly agreed that the Parking Lot Operator is not the
Parking Lot guardian (whether paid guardian or unpaid guardian ) nor a guardian
of the car parked in the Parking Lot (whether paid guardian or unpaid guardian).
The Parking Lot Operator’s only share in respect of parking cars in the Parking
Lot is allowing the entry and exit of a car to anyone wishing to do so who has a
parking card.

         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.



--------------------------------------------------------------------------------



 



40

  29.4.   It is hereby agreed between the parties that the Lessor and/or the
Management Company and/or the Parking Lot Operator shall not be responsible for
any damage incurred to any car on behalf of the Lessee in the Parking Lot or at
the time of entering thereto and/or exiting therefrom, arising from burglary,
fire or from any other reason whatsoever, including any compromise whatsoever to
the car and the property therein; they shall, however, be responsible for any
damage or compromise arising from the condition of the maintenance of the
Parking Lot and to any damage and/or compromise arising from negligence and/or
malice on the part of the Lessor, the Parking Lot Operator, the Management
Company and/or anyone on their behalf. Furthermore, the Lessor and/or the
Management Company and/or the Parking Lot Operator shall not be liable for theft
of the car.

30.   Concerning parking arrangements in the Parking Lot it is hereby agreed as
follows:

  30.1.   That the Parking Lot Operator shall not be obligated to allow the
entry of cars to the Parking Lot nor to allow the exit of cars from the Parking
Lot on Fridays (and on eves of Jewish holiday and rest days) commencing from two
hours prior to the onset of Shabbat or the holiday and up to the following
Sunday (or up to the first weekday after the holiday) at 07:00.     30.2.   That
the Parking Lot Operator shall not be obligated to provide any service relating
to the Parking Lot on such hours and days as it is not obligated to allow entry
of cars to the Parking Lot and exit threrefrom, as aforesaid.     30.3.   The
Lessee notes that after 19:00 every evening and before 07:00 every morning (on
such dates as the Parking Lot is operated as aforesaid) the Parking Lot Operator
shall not be obligated to provide any service involving employees on its behalf
in or in connection with the Parking Lot.

31.   Breach of such part of the tenancy agreement pertaining to the Lessee’s
parking rights in Parking Lots by the Lessor and/or anyone appointed by it to
operate the Parking Lots, shall be deemed a breach of the tenancy agreement by
the Lessor.   32.   In the event that the tenancy agreement is rescinded on any
ground whatsoever the Lessee’s right to park cars in the Parking Lot shall
terminate.

In Witness Whereof The Parties Have Signed:
Effective as of this 15th day of May, 2006 in Jerusalem.

           
/s/ Victor Kriaf
      /s/ Nissim Mashiach
 
         
/s/ Ilan Toker
      /s/ Michael Burshtine
 
         
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.
The Lessor
      The Lessee



--------------------------------------------------------------------------------



 



41

     
I, the undersigned, Meir Zeiger, Advocate, hereby confirm that Mr. Victor Kriaf
and Mr. Ilan Toker on behalf of the said Lessor (Nichsei Har Hozvim Ltd.),
signed the said agreement and the appendixes thereto in my presence and I hereby
confirm that their signatures as aforesaid, together with the Company’s stamp,
are binding on the Lessor.
  I, the undersigned, Yossi Cohen, Advocate, hereby confirm that Mr. Nissim
Mashiach and Mr. Michael Burshtine on behalf of the said Lessee (Omrix
Biopharmaceuticals Ltd.), signed the said agreement and the appendixes thereto
in my presence and I hereby confirm that their signatures as aforesaid, together
with the Company’s stamp, are binding on the Lessee.

         
/s/ Meir Zeiger
      /s/ Yossi Cohen
 
       
Meir Zeiger, Advocate
      Yossi Cohen, Advocate    
 
       
Nichsei Har Hozvim Ltd.
      Omrix Biopharmaceuticals Ltd.

